Per curiam.
Respondent James M. Finley, an attorney practicing in Atlanta, admitted violations of Standards 65 and 68 of State Bar Rules 4-102 in that he failed to account properly for client funds by issuing an insufficient-fund check to his client, and failed to respond to the investigation of a disciplinary complaint. The funds were repaid to the client.
The respondent petitioned for voluntary discipline in the form of a 30-day suspension from the practice of law, which discipline the special master and the Review Panel of the State Disciplinary Board recommended. This Court hereby adopts the recommendation of the State Disciplinary Board.
It is hereby ordered that James M. Finley be suspended from the practice of law in the State of Georgia for a period of 30 days, said suspension to date from September 1, 1988.
*409Decided July 13, 1988.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.